Citation Nr: 1451924	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for allergies or residuals of allergic reaction to vaccines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to September 1994.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York.

The Board notes that in an August 2012 rating decision, the RO granted service connection for post-traumatic stress disorder (PTSD).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have current allergies or any current residuals of a claimed allergic reaction to vaccines in service.


CONCLUSION OF LAW

Allergies or residuals of a claimed allergic reaction to vaccines were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2006 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the duty to notify by informing the Veteran of the elements necessary to establish service connection and that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the September 2006 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Board notes the Veteran has not been provided with a VA examination or medical opinion regarding this matter.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

None of the medical evidence of record suggests that the Veteran has a current disability or any current residuals related to the gastrointestinal and claimed neurological (leg paralysis) symptoms he experienced in service.  Consequently, the Board has determined that the medical evidence of record is sufficient to decide the claims and that VA has no duty to provide an examination for this claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that he received numerous (21) vaccination shots before being deployed to Saudi Arabia in 1991, and that for approximately one month after he received the shots, he was unable to walk, and he also experienced nausea, vomiting, stomach cramps, diarrhea, and dizziness.  He claims further that he was treated at Al Kobar Towers in Saudi Arabia for his symptoms.  See July 2006 Claim form and statement from the Veteran, December 2008 notice of disagreement, March 2010 VA Form 9, and September 2012 Form 646.  

Service treatment records show that the Veteran was treated in September 1991 at the Kobar Tower clinic for diarrhea, stomach cramps, slight dizziness and slight nausea, with no vomiting, after a painting detail.  There is no indication that he was treated for a reaction to vaccines, and no evidence of any paralysis, or more specifically, difficulty walking, as a result of vaccinations or any other disease or injury.  There is no evidence at the time of the Veteran's discharge in 1994, that he was diagnosed with any disability, or experiencing any residuals related to the gastrointestinal symptoms he experienced during active duty in 1991, or any residuals of an allergic reaction to vaccines administered during active duty. On his June 1994 Report of Medical History, which was signed and certified by the Veteran as being the truth, he denied having dizziness or fainting spells, leg cramps, frequent indigestion, stomach or intestinal trouble, lameness, and an adverse reaction to serum, drug, or medication.

The Board notes that in a December 2010 statement, D.S., the Veteran's former military comrade who was deployed with him to Saudi Arabia, indicated that he personally witnessed the Veteran experience several medical problems that he had never experienced before, and that he personally had to help the Veteran get to and from the clinic for about a month and a half because "his legs just would not work."  However, D.S. did not indicate that he had personal knowledge or was told by the Veteran that his medical problems were a result of vaccinations that he received prior to their deployment.  Additionally, as noted by his separation physical and Report of Medical History, none of these problems existed at the time of his separation from service in 1994.

Furthermore, and more importantly, the post-service medical evidence of record is negative for any evidence of any residual disability, related to the gastrointestinal symptoms or alleged paralysis, the Veteran experienced in service.  In this regard, treatment records from the VA Medical Center in the Hudson Valley, show that in May 2010, the Veteran's problem list included the following disorders: pulmonary sarcoidosis (for which the Veteran is already service-connected); other disease of the lung; hyperlipidemia; impotence or organic origin; chronic obstructive pulmonary disease (COPD) with chronic bronchitis; sinusitis; bronchitis; heel arthralgia; heloma, tyloma; bursitis; fat pad atrophy; sexually transmitted diseases; other abnormal glucose; hyperlipidemia; diseases of mitral and aortic valves; and dysthymia.  There is no gastrointestinal disorder listed, and no indication of any paralysis of the legs.  The Board notes that the Veteran himself has not indicated what disability or residuals of his in-service symptoms he is claiming.  His representative argues that the Veteran would benefit from a competent medical opinion to determine a clear diagnosis or whether any residuals are present.  See September 2010 Form 646.  

As noted above, under the VCAA, VA must provide an examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, however, there is no competent and credible evidence indicating that the Veteran has any current residuals or a current disability, related to the gastrointestinal symptoms and alleged paralysis he experienced in service.  As such, a VA examination is not warranted.  The Veteran is free to obtain a medical opinion himself and submit it to the VA, but as noted, the VA or the Board in this case do not have a duty to provide a VA examination, and furthermore, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that he had an allergic reaction to vaccines in service, which resulted in symptoms such as nausea, vomiting, stomach cramps, dizziness, and leg paralysis.  However, no underlying disability manifested by such claimed symptoms has been identified during or after service, and no such symptoms were identified by either the separation examination physician or the Veteran at the time of his separation. In fact, as noted, the Veteran denied any such symptoms.  There are no findings of any residuals of the in-service gastrointestinal and neurological (leg paralysis) symptoms, which the Veteran claimed to experience as a result of vaccines he received in service, in the record. While the Veteran is competent to report observable symptoms, the Veteran himself has not specifically identified what disability or residuals of his in-service symptoms he currently has.  

In light of the absence of any competent evidence of a current diagnosis or any current residuals related to the gastrointestinal and claimed neurological symptoms the Veteran experienced in service, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

ORDER

Service connection for allergies or residuals of allergic reaction to vaccines is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


